Citation Nr: 1204991	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of indebtedness for an overpayment in the amount of $961 for the period from February 1, 2006 to April 12, 2007, to include the preliminary consideration of the validity of the debt.   

(The issues related to the Veteran's service connection and increased rating claims are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1979.

This matter is on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota, which determined that the Veteran had received an overpayment in the amount of $2186.  In the original September 2008 decision on waiver indebtedness, the Milwaukee, Wisconsin, Regional Office (RO) characterized the overpayment period as from February 1, 2006 to February 29, 2008.  However, in that decision, the RO waived the overpayment from the time the Veteran informed the RO of the change in his child's dependent status on April 12, 2007.  Therefore, the relevant period on appeal is now as described above.

The Veteran was scheduled to testify before an undersigned Veterans Law Judge.  However, in September 2011, he withdrew this request.  In view of this request, the Board determines that it has fulfilled the Veteran's right to a hearing.  38 C.F.R. § 20.700 (2011).  

In order to facilitate the quick processing of claim, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

The Board notes that some of the records relevant to this claim have been associated with the Virtual VA system.  Therefore, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Statements submitted by the Veteran have indicated that he did not agree with the amount of the debts VA has determined he owes.   His statements indicate that he is disputing the accuracy of audits he had received and that amounts owing were inconsistently reported.  The Board finds that the Veteran is disputing the validity of the outstanding debt. 

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  Schaper  v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a Veteran challenges the validity of the debt and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) (2011).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434  . 

Throughout the relevant time period, the Veteran has been receiving monetary compensation in the amounts set forth in 38 C.F.R. § 1114(d), which assigns the appropriate monthly compensation for a veteran with a 40 percent combined disability rating.  However, the issue in contention revolves primarily around the amount of additional compensation he is entitled to receive based on the number of dependents in his care.  38 U.S.C.A. § 1115.  For purposes of this section, the term "dependents" includes the Veteran's spouse, child or parent dependent upon the Veteran for support.  

For purposes of monetary compensation, the term "child" is defined as a person who is under unmarried and is either (a) 18 years old, (b) deemed permanently incapable of self support prior to turning 18 years old, or (c) pursuing a course of instruction at an approved educational institution until the completion of education or until attaining the age of 23, whichever is sooner.  38 U.S.C.A. § 101(4).  In this case, the evidence establishes that the Veteran was married, but divorced prior to 2006.  He has three children from this marriage: Child #1 (DOB: November [redacted], 1985), Child #2 (DOB: January [redacted], 1989) and Child #3 (DOB: August [redacted], 1992).  By February 2006, the beginning of the relevant period on appeal, his children would have been 20, 17 and 13 years old, respectively.  

Although Child #1 was over 18 years old in February 2006, the Veteran informed VA that she would be attending college beginning on September 27, 2004 and, as such, should remain a dependent.  In an October 2004 letter, the RO agreed to keep her as a dependent until the time of her 23rd birthday on November [redacted], 2008.

However, in April 2007, the Veteran informed the RO that Child #1 had in fact left school in January 2006.  According to a later statement he made in February 2009, she returned to school in August 2007.  In view of the Veteran's communication, the RO determined in February 2008 that Child #1 had not been a dependent since January 2006.  Accordingly, the Veteran had been paid $2,186.00 in excess compensation.  

The Veteran submitted a request for waiver of overpayment in May 2008.  In a September 2008 decision, the RO concluded that the Veteran was dilatory by waiting until April 2007 to inform them of Child #1's status and declined to wave that portion of the overpayment.  However, the RO also determined that the Veteran was not responsible for the time of the April 2007 letter to the February 2008 change in benefits.  As a result, $1,225.00 of the outstanding debt was waived, leaving the Veteran responsible for the remaining $961.00.  

After reviewing the evidence, the Board determines that more information and clarification is required before the case can be adjudicated.  Specifically, according to the October 2004 letter, the RO determined that the Veteran was entitled to $594.00 per month for the time prior to February 1, 2006 until Child #2 turned 18 in January 2007.  However, a VA Form 20-8270 (C&P Master Record - Audit Writeout) dated in May 2009 shows that the Veteran was paid a monthly rate of $548 from February 2006 to December 2006, $566.00 from December 2006 to January 2007, and $538.00 from January 2007 to April 2007.  These amounts are at odds with an audit sheet that VA appears to have sent to the Veteran in March 2009 that indicates that he was paid a monthly rate of $634.00 from February to November 2006, $654 from December 2006 to January 2007, and $626 from January to April 2007.  The original audit sheet does not appear to be of record.  Nevertheless, as indicated, the Veteran challenges the accuracy of the audit and validity of his alleged debt.  See Statement dated in May 2011.

The appellant's allegations and review of the evidentiary record reveal that some of the assessed indebtedness in question already may have been recouped. However, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must nevertheless consider the entire amounts calculated.

Accordingly, the case is REMANDED for the following action:

1. Set forth in the record a written paid and due audit of the Veteran's compensation account for the period of the overpayment (from February 1, 2006 to April 12, 2007).  This audit should reflect, on a month-by-month basis, the amounts actually paid to the appellant, as well as the amounts properly due.  The analysis should include:
* A statement as to how much compensation the Veteran is entitled to for each month during the overpayment period.  In determining these values, the RO should specifically state how each value was determined by citing references to the relevant statutes as well as to the children's academic enrollment information.  
* A statement as to the amount of compensation the Veteran actually received during each month of the period on appeal.  The RO should specifically point out what information was erroneously relied upon that led to the overpayment.  The RO should also review the audit report from March 2009 in order to determine whether an actual overpayment exists for the period on appeal.

In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the appellant, as well as the terms for withholding monies to satisfy any debt.  A copy of this written audit should be placed in the claims file and another provided to the appellant and his representative.  

2.  After the above development is completed, readjudicate the claim requesting waiver of overpayment.  If the RO determines that (a) a valid overpayment exists, and (b) a waiver of such overpayment is not warranted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


